Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to applicant’s amendment filed 12/16/2021.
	Claims 1-5 and 7-19 are pending.
	The previous rejection of claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-5 and 12-17 under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Utschig-Samuels et al. (US20180037805) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 6-11 under 35 U.S.C. 103 as being unpatentable over Utschig-Samuels et al. (US20180037805) in view of Collins et al. (US 2006/0166838) is withdrawn in view of applicant’s amendment.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
New Grounds of Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112

Claims 1-5 and 7-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claims 1 and 3 recite composition consists of a chelating agent, a scale removal enhancer and a non-ionic surfactant.  According to the MPEP 2111.03, the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948).  However, according to the specification, the chelating agent (and counterion) are present in the composition in an amount ranging from 5 to 40 wt % of the composition (para 0041), the scale removal enhancer is present in the composition in an amount ranging from 5 to 20 wt % of the composition (para 0040), and the concentration of the surfactant ranges between 0.1 wt % to 3.0 wt % (para 0042).  These amounts are less 100% by weight (and a composition should have theoretical content equal to 100%). In addition, water and potassium hydroxide appear to be essential ingredients in making the composition (para 0054).
Claims 1-5 and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a liquid composition with selected chelating agent components of a chelating agent including Ethylenediaminetetraacetic acid (EDTA), diethylenetriammepentaacetic acid (DTPA). Tetraethylammonium hydroxide (TEAH), and Tetrabutylammonium hydroxide (TBAH) and wherein said liquid composition consists of: said chelating agent being a single chelating agent and selected from the 5DTPA, Na5DTPA, K5DTPA, Cs5DTPA, Na4EDTA, K4EDTA, TEAH4DTPA and TBAH4DTPA”.  Similarly, claim 3 recites “said composition consisting of with chelating agent components of a chelating agent including Ethylenediaminetetraacetic acid (EDTA), diethylenetriammepentaacetic acid (DTPA). Tetraethylammonium hydroxide (TEAH), and Tetrabutylammonium hydroxide (TBAH); said chelating agent and a counterion component selected from the group consisting of: L Li5DTPA, Na5DTPA, K5DTPA, Cs5DTPA, Na4EDTA, K4EDTA, TEAH4DTPA”.  These recitations are confusing because it is not clear the meaning of “selected chelating agent components of a chelating agent including Ethylenediaminetetraacetic acid (EDTA), diethylenetriammepentaacetic acid (DTPA). Tetraethylammonium hydroxide (TEAH), and Tetrabutylammonium hydroxide (TBAH)”.  Are Ethylenediaminetetraacetic acid (EDTA), diethylenetriammepentaacetic acid (DTPA). Tetraethylammonium hydroxide (TEAH), and Tetrabutylammonium hydroxide (TBAH) selected chelating agent components?  Is it well known in the art that Ethylenediaminetetraacetic acid (EDTA), diethylenetriammepentaacetic acid (DTPA), Tetraethylammonium hydroxide (TEAH), and Tetrabutylammonium hydroxide (TBAH) are chelating agents (compounds), and it is unclear how these TEAH4DTPA and TBAH4DTPA are formed and/or produced.  In addition, the recitation of “said chelating agent and a counterion component selected from the group consisting of Li5DTPA, Na5DTPA, K5DTPA, Cs5DTPA, Na4EDTA, K4EDTA, TEAH4DTPA” is unclear since the said chelating agents and Li5DTPA, Na5DTPA, K5DTPA, Cs5DTPA, Na4EDTA, K4EDTA, TEAH4DTPA are chemical compounds (which include cations and counterions (anions)) and it is unclear the recited “a counterion component” is referring to.
Claims 5, 8, and 9 recite “the non-ionic surfactant is …a branched alcohol ethoxylate surfactant”.  There is insufficient antecedent basis for this limitation in the claim because the non-ionic surfactant is a linear alcohol ethoxylate surfactant as recited earlier in claim 3.
Claims 1-5 and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap water and potassium hydroxide.  Water and potassium hydroxide appear to be essential ingredients in making the composition (para 0054).  
Claims 2, 4, 7 and 10-19 are also rejected as being depended on a rejected claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
3/7/2022